                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3008

      vs.
                                                            ORDER
ALEX DUNTE GREEN,

                  Defendant.


      Defendant has orally moved to continue the pretrial motion deadline and
trial because Defendant was granted new counsel on February 20, 2020, and
newly appointed counsel needs additional time to review discovery and prepare
for trial. The motion to continue is unopposed. Based on the showing set forth in
the motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s oral motion to continue is granted.

      2)    Pretrial motions and briefs shall be filed on or before April 10, 2020.

      3)    The trial of this case is continued pending resolution of pretrial
            motions.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between February 20, 2020 and April 10, 2020,
            shall be deemed excludable time in any computation of time under
            the requirements of the Speedy Trial Act, for the reason that
            Defendant needs additional time to adequately prepare the case,
            and a failure to grant additional time might result in a miscarriage of
            justice. 18 U.S.C. § 3161(h)(1)(D) and (h)(7)(A) & (B). Failing to
            timely object to this order as provided under this court’s local rules
     will be deemed a waiver of any right to later claim the time should
     not have been excluded under the Speedy Trial Act.

March 12, 2020.
                                   BY THE COURT:

                                   s/ Cheryl R. Zwart
                                   United States Magistrate Judge
